       Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEVIN RICHARD QUEVI,            :              Civil No. 1:21-CV-0514
                                :
        Petitioner,             :
                                :
        v.                      :
                                :
KEVIN KAUFFMAN, Superintendent, :
et al.,                         :
                                :
        Respondents.            :              Judge Jennifer P. Wilson

                                MEMORANDUM

      Presently before the court for screening is Pennsylvania state inmate Kevin

Richard Quevi’s petition for writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254. Quevi seeks to be placed on home confinement until the Pennsylvania

Department of Corrections (“DOC”) is better able to manage the spread of

COVID-19 within its facilities. (Doc. 1.) Petitioner paid the requisite filing fee on

April 1, 2021. (Doc. 4.) For the reasons that follow, the petition will be dismissed

without prejudice to Petitioner seeking state habeas corpus relief pursuant to 42 PA.

CON. STAT. Ann. § 6502(a) from the Allegheny Court of Common Pleas or other

relief from the DOC. To the extent one is needed, a certificate of appealability will

be denied.
          Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 2 of 8




                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Kevin Richard Quevi (“Petitioner” or “Quevi”) is a 41-year-old male with a

history of childhood pneumonia that has left him prone to bouts of bronchitis.

(Doc. 1, p. 1.)1 Quevi is presently housed at the Huntingdon State Correctional

Institution (“SCI-Huntingdon”), in Huntingdon, Pennsylvania. (Id.) Quevi filed

his habeas corpus petition on March 22, 2021.

         Petitioner was convicted on July 23, 1999, of second-degree murder by an

Allegheny County Court of Common Pleas jury. He is serving a life sentence. See

Quevi v. Lawler, CP-02-CR-0007417-1998 (Allegheny Cnty. Ct. Com. Pls.)

(docket sheet).2 He is not challenging his sentence or conviction via his petition.

(Doc. 1, p. 1.)

         In his March 22, 2021 petition, Quevi expresses the view that the “COVID

19 virus could be fatal to” him. (Id., p. 2.) He is concerned that the DOC’s efforts

to quell the spread of the virus at SCI-Huntingdon have been unsuccessful. (Id., p.

1.) He states that recently “a rash of new COVID 19 was discovered and the entire

prison went into a medical lockdown on March 4, 2021, with everyone locked in

their cell and no movement in the prison whatsoever, in an attempt to stop the



1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
2
 The court takes judicial notice of Petitioner’s criminal docket sheet, available to the public at
https://ujsportal.pacourts.us/ (last visited April 8, 2021).


                                                 2
       Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 3 of 8




spread of the COVID 19 virus in the prison.” (Id.) He asks this court to place him

on “home confinement while the COVID 19 virus is spreading throughout the

prison system.” (Id., p. 2.)

                                    JURISDICTION

      A federal district court is authorized to issue habeas corpus relief for

individuals incarcerated pursuant to a judgment of a state court only if the prisoner

is “in custody in violation of the Constitution or the laws or treaties of the United

States.” See 28 U.S.C. § 2254(a). Thus, a habeas corpus petition pursuant to 28

U.S.C. § 2254 is the proper mechanism for a prisoner in custody pursuant to the

judgment of a state court to challenge the “fact or duration” of their confinement.

Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973); see also Velazquez v. Sup’t.

Fayette SCI, 937 F.3d 151, 158 (3d Cir. 2019). Here, jurisdiction is proper as

Quevi is presently in state custody within this district due to his conviction in the

Court of Common Pleas of Allegheny County, Pennsylvania, and his petition for

habeas relief seeks his immediate release from custody. See 28 U.S.C. § 2241(d).

                               STANDARD OF REVIEW

      This matter is before the court for screening. See 28 U.S.C. § 2243. The

petition has been given preliminary consideration pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. §

2254 (applicable to § 2241 petitions under Rule 1(b)); see also Patton v. Fenton,


                                           3
       Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 4 of 8




491 F. Supp. 156, 158-59 (M.D. Pa. 1979) (explaining that Rule 4 is “applicable to

Section 2241 petitions through Rule 1(b)”). Rule 4 provides in pertinent part: “If it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.” Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts.

                                      DISCUSSION

      Quevi seeks habeas corpus relief in the form of compassionate release on

home confinement pending the allegedly unchecked spread of COVID-19 in his

facility. (Doc. 1.) While Quevi resides within this district, thus providing the

court with concurrent jurisdiction over Quevi’s petition, he was sentenced in the

Allegheny County Court of Common Pleas, which lies within the Western District

of Pennsylvania. See 28 U.S.C. § 2241(d). Nonetheless, and assuming without

deciding that Quevi can seek his temporary release due to COVID–19 in a habeas

petition, he is first required to exhaust his available state court remedies. See 28

U.S.C. § 2254(b)(1); see also Davis v. Kauffman, Civ. No. 1:21-CV-0277, 2021

WL 1225930 (M.D. Pa. April 1, 2021) (dismissing state prisoner’s habeas petition

due to his failure to exhaust available state court remedies to address COVID-19

condition of confinement concerns); Massey v. Estock, Civ. No. 1:20-CV-271,

2020 WL 8224836, *2 (W.D. Pa. Nov. 2, 2020) citing Clauso v. Warden, Civ. No.


                                            4
       Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 5 of 8




20-5521, 2020 WL 2764774 (D. N.J. May 27, 2020); see also Malloy v. Dist. Att’y

of Montgomery Cnty., 461 F.Supp.3d 168 (E.D. Pa. 2020) (dismissing state

inmate’s COVID-19 habeas petition due to failure to exhaust state court remedies

through state trial court or appellate courts).

      Habeas corpus relief cannot be granted unless: 1) all available state court

remedies on the federal constitutional claims have been exhausted; 2) there is an

absence of available state corrective process; or 3) circumstances exist that render

such process ineffective to protect the rights of the applicant. See 28 U.S.C. '

2254(b)(1)(A). To exhaust a claim, a petitioner must “fairly present” it to each

level of the state courts. See Lines v. Larkins, 208 F.3d 153, 159 (3d Cir. 2000). It

is the petitioner's burden to demonstrate that he has raised his claims in the proper

state forums through the proper state vehicles, not just that he raised a federal

constitutional claim before a state court at some point. O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). There are only two grounds upon which exhaustion may be

excused: (1) if “there is an absence of available State corrective process,” or (2) if

“circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C. § 2254(b)(1)(B).

      Even assuming Quevi could bring a federal habeas petition seeking a

modification of his state imposed sentence based on his conditions of confinement,

federal habeas relief is unavailable because he has not alleged or presented any


                                            5
          Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 6 of 8




proof that he exhausted available state remedies or the lack of a state court remedy.

In Pennsylvania, compassionate release, or deferment of sentence, allows for the

temporary placement of a state convicted inmate to a hospital, long-term care

nursing facility or hospice care location under electronic monitoring provided

certain requirements are met. See 42 PA. CON. STAT. ANN. § 9777. An inmate or

person to whom the court grants standing to act on behalf of the inmate may

petition the sentencing court for such relief. Id., § 9777(a)(2). Additionally, in

order to obtain relief, a petitioner must make a prima facie claim that his current

facility lacks the resources to treat him or that his illness compromises the

collective health of the institution holding him. Commonwealth v. Lightcap, 806

A.2d 449 (Pa. Super. 2002). Alternatively, Quevi may file a state petition for writ

of habeas corpus pursuant to 42 PA. CON. STAT. ANN. § 6502(a). In Pennsylvania,

aside from challenging the illegality of one’s confinement, “habeas corpus is

available to secure relief from conditions constituting cruel and unusual

punishment, even though the detention itself is legal.” Com. Ex rel. Bryant v.

Hendrick, 280 A.2d 110, 113 (Pa. 1971). Quevi’s present habeas request falls

within this category as he clearly is not challenging his conviction or sentence but

expresses concern for his health due to COVID-19 within the prison setting. As

such, he could file a state habeas petition to pursue the claims he presents in this

matter.


                                           6
      Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 7 of 8




      Finally, a third alternative form of relief is available to Quevi via Governor

Wolf’s temporary program to reprieve sentences of incarceration for those inmates

who meet established criteria. See Daily Population Report (4/7/21),

https://www.cor.pa.gov/Pages/COVID-19.aspx (last visited April 8, 2021). This

program “temporarily suspends the sentences of incarceration of those persons

who qualify and comply with supervision requirements for such length of time as

may be necessary” during the Commonwealth’s disaster emergency as a result of

COVID-19. (Id.) The Pennsylvania Department of Corrections’ Daily Population

Reports reflect how many inmates are granted reprieve releases under the

Governor’s program. See https://www.cor.pa.gov/Pages/COVID-19.aspx (Daily

Population Reports, last visited April 8, 2021). Whether Quevi would qualify for

such a reprieve is unknown.

      In conclusion, as more than one available state court remedy exists for Quevi

to pursue his request for temporary home confinement, the court is barred from

addressing Quevi’s petition. 28 U.S.C. § 2254(c).




                                          7
       Case 1:21-cv-00514-JPW-PT Document 5 Filed 04/09/21 Page 8 of 8




                                       CONCLUSION

      For the foregoing reasons, Quevi’s petition for writ of habeas corpus

proceeding under 28 U.S.C. § 2254 is denied without prejudice due to his failure to

exhaust his available state court remedies. A certificate of appealability will not

issue because reasonable jurists would not find it debatable whether the petition

states a valid claim of the denial of a constitutional right and would agree that the

court’s procedural disposition of the claim to be correct. See Slack v. McDaniel,

529 U.S. 473, 484 (2000). An appropriate order follows.

                                               s/ Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
 Dated: April 9, 2021                          Middle District of Pennsylvania




                                           8
